Exhibit 10.1

 

October 1, 2010

 

Mr. Frank S. Sklarsky

 

 

 

Dear Frank:

 

I am pleased to offer you a position as Executive Vice President and Chief
Financial Officer, reporting directly to me.  Your employment will begin on a
mutually agreeable start date.  This position will be located in Princeton, New
Jersey.  Your compensation and benefits are described below.

 

Compensation

 

You will receive an annual salary of $700,000.  Your salary will be paid
monthly, in the month that it is earned. In addition to your base salary, you
will be eligible to participate in the Company’s short-term performance bonus
and long-term incentive programs.

 

Under the short-term performance bonus program, you will have the opportunity to
earn a target award of 100% of your salary and you can earn a maximum bonus
award of up to 200% of your base salary. Determination of award levels will be
based on the Company’s financial performance and your individual contribution. 
For purposes of fiscal year 2011, your bonus will be determined as if you were
employed by Tyco as of the start of the fiscal year, which commenced on
September 27, 2010, rather than your actual start date.

 

You are eligible to participate in the annual long-term incentive program that
the Company makes available to other executives in similar roles.  For fiscal
year 2011, you will receive a recommended grant value of $2,000,000 which will
be split between stock options (40%), performance share units (40%), and
restricted stock units (20%). Stock options and restricted stock units vest
equally over a four year period on the anniversary date of the grant. The number
of performance units earned will be determined at the end of three years and can
range from 0% to 200% of the target number of shares granted. The grant date of
this award will be the day of the next meeting of the Compensation and Human
Resources Committee of the Tyco Board of Directors following your start date at
Tyco International.  You will receive more information about your awards,
detailing the terms and conditions, after they have been granted.

 

Sign-on Compensation

 

Additionally, in consideration for your annual incentive bonus forfeited at your
previous employer, you will receive a cash sign-on bonus of $500,000 to be paid
as soon as administratively possible after your employment start date.  Should
you voluntarily terminate

 

--------------------------------------------------------------------------------


 

your employment within one year of your start date, you will be required to
repay this one-time bonus in full.

 

You will be eligible to receive a one-time sign-on restricted unit grant value
of $1,500,000, intended to replace the value of unvested restricted stock
forfeited at your previous employer.  These restricted stock units vest equally
over a three year period on the anniversary date of the grant. You will also be
eligible to receive a one-time sign-on restricted unit grant value of $375,000,
intended to replace the forfeited value of your supplemental pension at your
previous employer. Restrictions on these units will lapse at the end of three
years. The grant date of these awards will be the day of the next meeting of the
Compensation and Human Resources Committee of the Tyco Board of Directors
following your start date at Tyco International.  You will receive more
information about your awards, detailing the terms and conditions, after they
have been granted.

 

Flexible Perquisite Program

 

You will also be eligible to participate in the Flexible Perquisites Plan, which
allows for an annual sum paid in four installments that can be used at the
discretion of the participant to apply to various eligible expenses.  Your
eligibility will begin with the first full quarter after start date.  Allowances
are set at 10% of base annual salary, capped at $70,000 annually, less
applicable taxes.  Examples of eligible expenses covered under this plan are car
leases, car payments or auto insurance, financial and estate planning, club
memberships, executive physicals and income tax preparation.

 

Benefits

 

You will also be entitled to all employee benefits that Tyco International
customarily makes available to employees in positions comparable to yours. 
Specifically, you will be eligible to participate in the following:

 

·                  Tyco Retirement Savings and Investment Plan — This
401(k) plan provides for retirement savings through employee contributions and a
generous five-to-one company matching contribution on the first one percent of
eligible compensation that you contribute.  Catch up contributions are also
allowed for participants who qualify, but are not matched by Tyco.  An
enrollment package will be mailed to you in the next few weeks.

·                  Tyco Supplemental Savings and Retirement Plan — In addition
to the 401(k) plan, Tyco also offers you another opportunity to save money on a
tax-deferred basis.  Under this non-qualified program, you can defer up to 50%
of your base salary.  While you will not be eligible to enroll in this plan for
the remainder of 2010, you will be eligible to enroll for 2011.  You will have
until December 16, 2010 to enroll for 2011. A plan brochure will be mailed to
you in the next few weeks. If you participate in this plan, you will receive
company matching credits equal to the matching percentage rate you would be
eligible to receive under the 401(k).  If you choose not to participate, you
will still receive company credits to this plan on any eligible compensation
during the year that exceeds the IRS compensation limit (expected to be $245,000
for 2011).  This plan also allows participants to defer all or a portion of
their performance based bonus, but only if

 

2

--------------------------------------------------------------------------------


 

the deferral election is made prior to the start of the year in which the bonus
is earned.  Since your employment start date will be after the 2011 fiscal year
has commenced, you will not be eligible to defer your 2011 bonus.  You will be
given an opportunity to defer your 2012 bonus during next year’s enrollment
period (anticipated to be during September 2011).

·                  Tyco Medical and/or Dental Plans — You will be eligible to
participate on a contributory basis 31 days after your employment start date. 
You will be given information about the enrollment process during your new hire
orientation.  Benefit programs are reviewed annually and changes in plan design
and/or employee contributions are the norm and communicated in advance of any
changes.  Please refer to the Tyco Benefits summary booklet called “For Your
Benefit”, found in the new hire kit under tab Your Health & Welfare Benefits for
detailed information on US benefits offerings.

·                  Tyco International Change in Control Severance Plan for
Certain U.S. Officers and Executives (“CIC Plan”) — In the event of involuntary
termination of your employment or termination by you for Good Reason (as defined
in the CIC Plan) in connection with a Change in Control, you will be eligible
for such benefits as may be provided under the terms of the CIC Plan.

·                  Tyco International Severance Plan for U.S. Officers and
Executives (“Severance Plan”) — In the event of a qualifying termination of your
employment under this plan, you will be eligible for such benefits as may be
provided under the terms of the Severance Plan.

·                  Vacation — You will be eligible for four (4) weeks of
vacation

 

Relocation

 

The Company will provide you with a relocation package.  In addition to the
standard relocation plan, you will be eligible to receive up to an additional 8
months of temporary living in the Princeton area, as well and commuting expenses
between Princeton and your home in New York. Commuting trips eligible for
reimbursement will be limited to 4 per month. Both the additional temporary
living and commuting expenses will be taxable income to you.

 

Conditions of Employment

 

Your employment will be conditioned upon your execution of and ongoing
compliance with the Company’s Confidentiality and Development Agreement and the
Guide to Ethical Conduct that are enclosed; and any other applicable Company
policies.  Please return one original signed copy of this letter along with all
necessary forms referenced in your Welcome Letter to:  Sherry Smith, Recruiting
Coordinator, Tyco International, 9 Roszel Road, Princeton, NJ 08540, as soon as
possible.

 

Confidentiality, Non-Competition, Non-Solicitation

 

Because you will be performing services for the Company of a unique and
irreplaceable nature, your performance of services to a competing business that
could lead to disclosure of business

 

3

--------------------------------------------------------------------------------


 

confidential or propriety information as to which you have had access would
result in irreparable harm to the Company.  Accordingly, by accepting this
employment offer, you agree that during your employment and for the one year
period thereafter, you will not, directly or indirectly, own, manage, operate,
control, or provide services to or be employed by any person or entity engaged
in any business of the same type as any business in which the Company or any of
its subsidiaries or affiliates is engaged (or have proposed to be engaged) on
the date of termination if such disclosure could result.  It is understood,
however, that ownership of one percent of the total shares of all classes of
stock outstanding of any publicly held entity engaged in such business and
rendering of services to charitable organizations, as such term is define in
Section 501(c) of the Code, shall not be considered to violate this
non-competition provision.

 

By your acceptance of this employment offer, you also agree that during your
employment with the Company and for the one year period thereafter, you will
not, directly or indirectly, on your own behalf or on behalf of another,
solicit, aid or induce any managerial level employee of the Company or any of
its subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to another person or entity or solicit, air
or induce any customer of the Company or any of its subsidiaries or affiliates
to purchase goods or services then sold by the Company or any of its
subsidiaries or affiliates from another person or entity (or assist or aid any
other persons or entity in identifying or soliciting any such customer).

 

The invalidity or unenforceability of any provision indicated herein will not
affect the validity or enforceability of the other provisions, which will remain
in full force and effect.  Moreover, if any provision is found to be excessively
broad in duration, scope or covered activity, the provision will be construed so
as to be enforceable to the maximum extent compatible with applicable law. The
validity, interpretation, construction and performance of these provisions shall
be governed by the laws of the state of New Jersey without reference to
principles of conflicts of laws that would direct the application of the law of
any other jurisdiction. The Company reserves all rights to seek any and all
remedies and damages permitted under law, including, but not limited to,
injunctive relief, equitable relief and compensatory damages.

 

Other Conditions of Employment

 

In addition, the conditions of this letter are contingent upon the following,
which will be sent under separate cover:

 

·             Successful completion of a drug test.  A Chain of Custody Form and
instructions to set up an appointment at a collection site are included in your
new hire package.  The Company shall maintain the confidentiality of the results
of the drug testing.

·             Completion of an acceptable background check.  Please complete and
return the enclosed employment application, written consent and disclosure form,
and reference forms so that we may conduct the background check expeditiously.

·             Documentation of your identity and unrestricted legal authority to
work in the United States.  You will be required to complete the employee
portion of the enclosed I-9 documentation as well as other documents within 3
business days of your hire date to satisfy those requirements.  Please note that
this is a legal requirement under federal immigration laws.

 

4

--------------------------------------------------------------------------------


 

Frank, I am excited about the possibility of your joining the Tyco International
leadership team and I look forward to the opportunity to work with you.  Please
sign below to signify your acceptance of our offer of employment and its terms. 
Should you have any questions with regard to any of the items indicated above,
please call me.

 

Sincerely,

 

 

 

 

 

/s/ Ed Breen

 

Ed Breen

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

/s/ Frank S. Sklarsky

10/8/10

 

Frank S. Sklarksy

Date

 

 

 

cc:       Laurie Siegel

 

Employees have the right to terminate their employment at any time with or
without cause or notice, and the Company reserves for itself an equal right.  We
both agree that any dispute arising with respect to your employment, the
termination of that employment, or a breach of any covenant of good faith and
fair dealing related to your employment, shall be settled exclusively through
arbitration.  This document sets forth the entire agreement with respect to your
employment.  The terms of this offer may only be changed by written agreement,
although the Company may from time to time, in its sole discretion, adjust the
salaries and benefits paid to you and its other employees.

 

5

--------------------------------------------------------------------------------